Citation Nr: 0628623	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to March 
1986, with additional periods of active duty for training and 
inactive duty training indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision in which the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined that new and material 
evidence had not been received to reopen a previously-denied 
claim of entitlement to service connection for schizophrenia.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 2000, the 
RO determined that new and material evidence had not been 
received to reopen a previously-denied claim of entitlement 
to service connection for schizophrenia. 

2.  Evidence associated with the veteran's claims file 
subsequent to April 2000 raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
schizophrenia.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2005).

2.  The evidence received since the April 2000 rating 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for schizophrenia.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.   The veteran was apprised of 
this information by means of a letter from the RO.

With regard to the veteran's request to reopen his claim for 
service connection for schizophrenia, the Board notes that an 
August 2004 letter from the RO advised the veteran of the 
criteria by which claims are reopened.  Any further analysis 
as to the sufficiency of the RO's letter is, however, 
irrelevant, in view of the favorable determination herein 
reopening the claim and the additional VCAA notice 
development required accordingly.  

Duty to assist

For claims to reopen that are received by VA on of after 
August 29, 2001, when revisions to 38 C.F.R. § 3.156(a) took 
effect, VCAA's duty to assist attaches.  In the instant case, 
however, further inquiry into whether VA has satisfied its 
duty to assist under the VCAA need not be made, in view of 
the decision rendered herein and the further development 
requested below.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
evidence of record.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, in support of the claim.  The Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

The veteran's claim for service connection for schizophrenia 
was first denied by the RO in May 1997, and the veteran did 
not appeal that decision.  His claim was most recently denied 
in April 2000, when the RO determined that new and material 
evidence had not been received that would serve to reopen the 
previously-denied claim.  The veteran also did not appeal 
that April 2000 determination.   

Under 38 U.S.C.A. § 7105, an unappealed RO decision is final, 
and may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once the RO 
renders a decision on a particular claim, and the veteran 
does not perfect an appeal of that claim, the claim cannot be 
reopened or adjudicated by VA absent the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The veteran submitted 
his request to reopen his claim subsequent to August 29, 
2001; the regulation that has been in effect as of that date 
stipulates that new evidence means evidence not previously 
submitted to agency decisionmakers, while material evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (in effect as of August 29, 2001).  VA is 
required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence of record in May 1997, when the RO first denied 
the veteran's claim, included post-service medical evidence 
indicating hospitalization in January 1996 for a 
schizophreniform disorder.  It was noted that the service 
medical records from his period of active service were not 
available.  The RO, in denying the veteran's claim, found 
that there was no evidence that a psychosis was incurred in 
service or had been manifested to a compensable degree within 
one year following separation from active service.  The 
veteran was notified of that decision, but did not appeal 
within the one-year period for such action.

In October 1999, the veteran again requested service 
connection for schizophrenia.  The RO, by means of a letter 
dated in November 1999, advised him that the May 1997 rating 
decision was final, and that, to reopen his claim, he had to 
submit new and material evidence showing that his disability 
existed and its possible relationship to service.  In a 
rating decision dated in April 2000, the RO held that the 
claim had not been reopened due to a lack of new and material 
evidence.  The veteran was again notified of, but did not 
timely appeal, that decision.

As noted above, the RO's decisions are final, and can be 
reopened only upon the receipt by VA of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1100 (2005).

The evidence associated with the veteran's claims file since 
the most recent final denial of his claim, in April 2000, 
includes VA treatment records, selected service medical 
records as submitted by the veteran, and testimony presented 
at a personal hearing before the undersigned.  The service 
medical records presented by the veteran include those 
relating to an in-service bicycle accident in which the 
veteran incurred head injuries, while the VA treatment 
records include a March 2006 finding that the veteran's 
complaints "[c]ould be related to the closed head injury 
when in service." 

The evidence described above is new, in that it presents 
information - that the veteran's current symptoms may be 
related to an inservice head injury - that had not previously 
been known.  It is also material, in that it relates to an 
unsubstantiated fact (the occurrence of nexus between the 
current disability and an inservice injury) that is necessary 
to establish the claim, and serves to reopen his claim.  

The Board also notes that the veteran has furnished copies of 
selected service medical records.  These also serve to reopen 
his claim, in that they reflect the presence of an inservice 
injury possibly related to the current disability, which also 
relates to a previously unsubstantiated fact.

In view of the above, the Board finds that the veteran's 
claim for service connection for schizophrenia has been 
reopened.  To that extent, and to that extent only, his claim 
is granted.


ORDER

New and material evidence having been received, and the 
veteran's claim of entitlement to service connection for 
schizophrenia is reopened, and the appeal is granted to this 
extent.


REMAND

As indicated above, the Board has determined that the 
veteran's claim of entitlement to service connection for 
schizophrenia has been reopened.  It is now incumbent upon 
the RO to review the complete evidentiary record, and to 
undertake any additional development of the evidence if 
necessary.

In particular, the Board notes that the medical evidence 
indicates a nexus between the veteran's current symptoms, to 
include memory problems, and an inservice head injury.  The 
Board finds that VA's duty to assist as required by the VCAA 
necessitates further development of the claim in the form of 
a medical examination.

In addition, as was noted above the veteran has furnished VA 
with copies of selected service medical records.  Inasmuch as 
all of his service medical records may be probative, and 
thereby pertinent to his claim, he should be requested to 
furnish copies of all service medical records in his 
possession. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran with a VCAA 
notice letter, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish entitlement to service 
connection for schizophrenia.

2.  The veteran should be requested to 
furnish copies of all service medical 
records in his possession.

3.  Following receipt of all such records 
from the veteran, he should be accorded a 
VA examination by the appropriate 
specialist, in order to ascertain whether 
his schizophrenia is manifested by 
symptoms to include memory impairment 
and, if so, whether such symptoms are 
etiologically or causally related to his 
service, to include an inservice head 
injury.  All tests indicated, to include 
neurological tests if appropriate, are to 
be accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth on the examination 
report.  The veteran's claims file is to 
be furnished to the examiner prior to 
this examination, for his or her review 
and referral.  The examiner is to 
indicate on the examination report that 
the claims file was reviewed prior to the 
examination.

4.  Thereafter, review the claim and 
determine whether service connection for 
schizophrenia can now be granted.  The 
review should include that evidence of 
record when the RO rendered its decisions 
in May 1997 and April 2000.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case, and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


